Citation Nr: 1535741	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-00 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran had active military service from July 1957 to February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which denied an increased rating for chronic strain of the lumbosacral spine with degenerative disc disease.  In a September 2013 rating decision, service connection for radiculopathy of the right and left lower extremities was granted as part of the low back disorder with assigned evaluations of 20 percent each from September 17 2012.  Higher ratings for those disabilities were also appealed.  

In an August 2013 decision, the Board denied higher ratings for the low back and lower extremity disabilities.  At that time, the Board notes that although the Veteran had not separately appealed a claim for entitlement to a TDIU, the issue had been raised on the record as part and parcel to his increased rating claim for a lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

The Veteran is service-connected for the low back disorder (20 percent), the right lower extremity radiculopathy (20 percent), the left lower extremity radiculopathy (20 percent), and for a duodenal ulcer 10 percent).  Without regard to the duodenal ulcer, as of September 17 2012, the combined rating was 60 percent.  Since the low back and lower extremity disorders all have a common etiology, the requirement of one disability rated as 60 percent or more was met as of that date, but not before it.  See 38 C.F.R. § 4.25.  Thus, the schedular requirements were met during the appeal period as of September 17 2012.

In a March 4, 2015 letter, the Director of Compensation Services provided an opinion regarding an extraschedular evaluation.  It was noted that a September 2008 spine examination revealed that the Veteran last employment was in 2005 as a maintenance worker  The Veteran was unable to perform the duty requirements of the job due to his back and leg conditions  The September 2012 spine examination revealed that the Veteran experiences chronic back pain with pain radiating to both legs with his legs giving out occasionally  The Veteran ambulates with the assistance of a cane and a scooter for any distance walking.  The service-connected back condition affects the Veteran s ability to work.  The Veteran is unable to perform heavy lifting or prolonged weight bearing.  It was noted that severity of the service-connected back and bilateral radiculopathy disabilities affect the Veteran's ability to perform his prior job as a maintenance worker, but do not preclude him from performing all forms of employment as the medical evidence does not address the Veteran s ability to perform sedentary employment.  

The Board notes that since the Veteran meets the schedular criteria for a TDIU, he should be afforded a VA examination to assess whether all forms of employment are precluded, since, as noted, that matter has not been adequately addressed via medical evaluation.  If all types of employment are precluded, the examiner should address when the onset of unemployability began.  Since the schedular criteria are not met prior to September 17 2012, the case should then be referred back for extraschedular consideration, in light of the medical evidence addressing when/if all employment was precluded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran updated VCAA notice pertaining to entitlement to a TDIU.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected disabilities.  The examiner should review the record prior to examination.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for the back, radiculopathy, and duodenal ulcer.  The DBQ should be filled out completely as relevant.

The examiner should assess the severity of the service-connected disabilities (all of them in combination) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.   Both physical and sedentary employment should be addressed.

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

3.  Then, if total occupational impairment is shown for any period, submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration in light of this medical evidence.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

